 

EXHIBIT 10.1

 

Iaso BioMed, Inc. Consulting Agreement

 

This Consulting Agreement (“Agreement”) is made as of the 17 day of September
2019 between IASO BioMed, Inc. (the “Company”) having an address at 7315 East
Peakview Avenue, Centennial, CO 80111, United States and Doug Morris having and
address at _____________________________________.

 

1.Services. Consultant will provide general business consulting activities under
the direction of and reporting directly to Richard Schell, CEO.    2.Term. The
term of this Agreement (“Term”) is for twelve (12) calendar months, provided,
however, that the Term may be extended by mutual written agreement. Termination
of this Agreement may be competed with thirty (30) written notification by
either party for any reason.    3.Consulting Fees and Payments. In full payment
of services to be provided, Consultant will receive warrants to purchase one
million (1,000,000) shares of the Company’s common stock. The exercise price of
the warrants shall be $0.01, and the exercise period shall be ten (10) years
from the date of the warrant grant. The Shares underlying the stock purchase
warrants issued will be “Restricted” shares as defined in the applicable
Securities Act(s). However, in the event Client files on any registration form
with the Securities Exchange Commission, the shares underlying the warrants
issued to Consultant will have immediate piggy-back registration rights within
such registration form. The warrants will vest as follows:

 

3.1500,000 warrants immediately upon execution of this Consulting Agreement;    
3.2500,000 warrants upon submission of an IND to the Food and Drug
Administration.

 

4.Independent Contractor Status. The Services performed by Consultant are
performed as an independent contractor and not as an employee of Company, and
Consultant hereby acknowledges and agrees that the Consultant is engaged in an
independent trade, occupation, profession, or business.

 

4.1Company shall make all payments required under this Agreement to Consultant’s
business name, and Consultant agrees to provide Company with a completed Form
W-9.     4.2Consultant and Consultant’s employees are not entitled to workers’
compensation benefits or unemployment compensation benefits unless such benefits
are provided by Consultant.     4.3Consultant is obligated to pay all federal
and state income and all other taxes, including but not limited to FICA and
Medicaid, on any moneys paid pursuant to this Agreement.

 

5.Confidential Information. “Confidential Information” means any information,
formula, pattern, device, design, program, database or compilation that is owned
by the Company or is used in, or otherwise pertains to, the Company’s business,
regardless of whether is stored or communicated orally, in writing or
electronically; provided, however, that Confidential Information does not
include any information that: is in the public domain, or enters the public
domain, free of any fault on the part of the Consultant; is lawfully obtained
from a source other than the Company, free of any obligation to keep it
confidential; is previously known to the Consultant free of any obligation to
keep it confidential; or is independently developed by the Consultant without
committing any unlawful or wrongful act.

 

5.1Unless Consultant obtains the written approval of an authorized officer of
the Company, Consultant will not:

 

a.disclose any Confidential Information to any person who is not an authorized
employee or agent of the Company, by any method or means, whether orally, in
writing, telephonically, electronically or otherwise; or

 

1

 

 

b.use any Confidential Information for Consultant’s personal benefit or for the
benefit of any person other than the Company.

 

5.2Immediately upon the termination of Consultant’s engagement by the Company,
regardless of the reason for such termination, Consultant will return all
Confidential Information to the Company or certify that it has been permanently
destroyed; provided, however, that Consultant may retain copies of Confidential
Information for the purpose of keeping a record of Confidential Information that
came into its possession.     5.3The provisions of this Section 5 will survive
the termination of this Agreement and will continue with respect to any
Confidential Information for so long as it meets the definition of Confidential
Information.

 

6.Indemnification. Each Party agrees to defend, indemnify and hold the other and
its officers, directors, agents, affiliates, distributors, franchisees and
employees harmless against any loss, damage, expense, or cost, including
reasonable attorney’s fees (including allocated costs for in-house legal
services) (“Liabilities”) arising out of any claim, demand, proceeding, or
lawsuit by a third party relating to this Agreement. Each Party will defend,
indemnify, save and hold harmless the other Party and its officers, directors,
agents, affiliates, distributors, franchisees and employees from any and all
Liabilities arising out of any claim, demand, proceeding or lawsuit by a third
party resulting from the indemnifying Party’s breach of any duty,
representation, or warranty of this Agreement, except where Liabilities result
from the gross negligence or knowing and willful misconduct of the Party to be
indemnified.    7.Proprietary Rights. Consultant expressly acknowledges that all
work performed hereunder, either by its employees, contractors or
subcontractors, shall constitute work for hire. All work performed hereunder and
any copyrightable, patentable or trade secret aspects of the Services, are
hereby transferred to Company, are owned automatically upon their creation,
exclusively by Company, and Consultant hereby expressly disclaims any interest
in any of them. Consultant represents that all employees, including any
contractors or subcontractors, shall have assigned all of their work product in
the Services to Consultant or Company upon prior to delivery to Company.   
8.Governing Law. This Agreement will be governed by and construed in accordance
with the domestic laws of the State of Colorado without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Colorado or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Colorado.    9.In Witness Whereof,
the Company and Consultant have executed this Agreement as of the date first
written above.

 

Consultant:   Company:       Doug Morris   Iaso Biomed, Inc.       /S/ DOUG
MORRIS   /S/ RICHARD SCHELL       Richard Schell, CEO       Date signed:
9-13-2019   Date signed: 9-17-2019

 

2

 



